DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	The Amendments and Remarks filed 2/7/22 in response to the Office Action of 10/7/21 are acknowledged and have been entered.
	Claims 1, 4, 7, 10, 13, 16, 19, 20, 73, 75, and 79 are pending.
	Claim 79 remains withdrawn.
	Claims1, 4, 7, 10, 13, 16, 73 and 75 have been amended by Applicant.
	Claims 1, 4, 7, 10, 13, 16, 19, 20, 73, are 75 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 102
Claim(s) 1, 19, 20, 73, and 75 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ettinger et al (PLOS, 2008, 2(6)(e252): 1-10).
all recited markers. 
In particular regards to claim 1, Ettinger et al teaches a method comprising measuring the levels of all recited markers in a population of macrophage cells from a subject and measuring the levels of all recited markers in a population of T-cells from the subject using the Affymetrix GeneChip one-cycle target labeling kit and Affymetrix U133 Plus 2.0 Array (page 2 and Figure 1, in particular). Further, as evidenced by pages 4-5 of “Standardized Assays and Reagents for GeneChip® Expression analysis” (at: https://assets.thermofisher.com/TFS-Assets/LSG/brochures/sample_brochure.pdf), the Affymetrix GeneChip one-cycle target labeling kit of the method of Ettiger et al measures using amplification. In particular regards to claims 19-20, each measurement of a level of a recited marker of Ettinger et al is a measurement of a “standard parameter associated with prostate cancer” that is a “molecular pathology” because the instant specification defines the recited markers as markers of prostate cancer.
	In the Reply of 2/7/22, Applicant argues Ettinger et al does not teach or suggest detecting the recited set of markers using the recited assays.
	The amendments to the claims and the arguments found in the Reply of 2/7/22 have been carefully considered, but are not deemed persuasive. It regards to the argument that Ettinger et al does not teach or suggest detecting the recited set of markers using the recited assays, it is first noted Applicant did not specifically argue Ettiger et al does not teach the .

Claim Rejections - 35 USC § 102
Claim(s) 7, 73, and 75 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tang et al (Journal of Cerebral Blood Flow & Metabolism, 2006, 26: 1089-1102).
In particular regards to kit claims 73 and 75, Tang et al teaches using a kit comprising the Affymetrix U133 Plus 2.0 Array (page 1091, in particular). The kit comprises a detectable label that is coupled to nucleic acid probes that bind and measure the levels of all recited markers.
	In particular regards to claim 7, Tang et al teaches a method comprising measuring the levels of all recited markers in a population of neutrophil cells from a subject and measuring the 
	In the Reply of 2/7/22, Applicant argues Tang et al does not teach or suggest detecting the recited set of markers using the recited assays.
	The amendments to the claims and the arguments found in the Reply of 2/7/22 have been carefully considered, but are not deemed persuasive. It regards to the argument that Tang et al does not teach or suggest detecting the recited set of markers using the recited assays, it is first noted Applicant did not specifically argue Tang et al does not teach the instant product claims (claim 73 and 75). However, the examiner maintains Tang et al does teach detecting the recited set of markers using the recited assays, Tang et al teaches a method comprising measuring the levels of all recited markers in a population of neutrophil cells from a subject and measuring the levels of all recited markers in a population of T-cells from the subject using either the One-Cycle Target Labeling protocol or the Two-Cycle Target Labeling protocol and the Affymetrix U133 Plus 2.0 Array (page 1091 and Figure 4, in particular). As evidenced by pages 4-5 of “Standardized Assays and Reagents for GeneChip® Expression analysis” (at: https://assets.thermofisher.com/TFS-Assets/LSG/brochures/sample_brochure.pdf), both the One-Cycle Target Labeling protocol and the Two-Cycle Target Labeling protocol of Tang et al .

Double Patenting
Claims 1, 7, 13, 19, and 20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83-92, 94, and 95 of copending Application No. 16/700777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 2/7/22, Applicant requests this provisional rejection be held in abeyance. 

Claim Objections
	Claims 4, 10, and 16 are objected to for being dependent upon rejected claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SEAN E AEDER/Primary Examiner, Art Unit 1642